Citation Nr: 0428385	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  01-02 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for general joint 
stiffness, to include arthritis.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a right toe injury.

5.  Entitlement to service connection for a low back 
disability, to include numbness.

6.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
August 2000 and April 2002 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In May 2003, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At this hearing, the veteran 
submitted a signed statement indicating his desire to 
withdraw issues he had timely appealed to the Board.  See 38 
C.F.R. § 20.204.  These issues included entitlement to 
service connection for bilateral hand warts and syncope with 
loss of balance. As the veteran has withdrawn these matters, 
the Board no longer has appellate jurisdiction to consider 
these issues.

The Board observes that the issue of entitlement to service 
connection for bilateral carpal tunnel syndrome was not 
addressed until a March 2002 supplemental statement of the 
case, after which it was addressed in a November 2002 
supplemental statement of the case and again in a June 2003 
supplemental statement of the case before it was forwarded to 
the Board.  An appeal consists of a timely notice of 
disagreement with respect to an RO decision, followed by the 
receipt of a timely substantive appeal after a statement of 
the case has been issued.  Clearly, this sequence was not 
followed here.  Therefore, the status of the issue is unclear 
and is referred to the RO for appropriate action.

The issues of entitlement to service connection for a right 
toe injury, a low back disability, and bilateral hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hepatitis C is not related to active 
service.

2.  The veteran's general joint stiffness is not related to 
active service.

3.  The veteran's left shoulder disability is not related to 
active service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2003).

2.  General joint stiffness was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).

3.  A left shoulder disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In March 2001, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims for 
service connection for numbness, bilateral hand warts, 
hearing loss, lower back, right toe injury, left shoulder, 
stiffness in joints, and loss of balance.  In May 2001, the 
RO sent a letter advising what evidence was required to 
substantiate his claims for service connection for a left toe 
injury, bilateral knee condition, and hepatitis C.  Both 
letters asked the veteran to submit certain information.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  The letters explained that VA would attempt to 
obtain evidence such as medical records, employment records, 
or records from other Federal agencies.  While the notice 
letters did not specifically advise the veteran to provide 
any evidence in his possession that pertains to his claims, 
he was informed to advise VA about any additional information 
or evidence that he wanted VA to try to get for him and to 
identify any additional evidence that could help VA decide 
the claim.  The Board finds that the veteran was sufficiently 
put on notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  

In addition the Board notes that the May 2001 notice letter, 
which preceded the April 2002 rating decision, satisfies the 
timing element of the Pelegrini decision for the veteran's 
claim for service connection for hepatitis C.   

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the issues of 
service connection for general joint stiffness and a left 
shoulder disability, a substantially complete application was 
received in January 2000.  Thereafter, in a rating decision 
dated in August 2000 service connection for those issues were 
denied.  Only after that rating action was promulgated did 
the RO, on March 22, 2001, provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate his claims. 

Because the VCAA notice for the issues of service connection 
for general joint stiffness and a left shoulder disability 
was not provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in March 2001 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of his case to 
the Board, and the content of the notice letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA outpatient 
treatment records, and private medical records identified by 
the veteran.  Further, the veteran was afforded a VA 
examination in connection to his claim for hepatitis C.  With 
regard to the other claims, etiological opinions have not 
been obtained.  However, the Board finds that the evidence, 
discussed infra, which indicates that the veteran did not 
receive treatment for the claimed disabilities during 
service, and that the claims file does not contain competent 
evidence showing that the veteran has general joint stiffness 
or a left shoulder disability resulting from his military 
service, warrants the conclusion that a remand for 
examinations and/or opinions is not necessary to decide the 
claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4).  

The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted where 
the evidence shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has the condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If 
there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d).  In order to warrant service connection, the 
evidence must show a current disability, an injury or disease 
in service, and a link between the current disability and the 
injury or disease in service.  38 C.F.R. § 3.303.    

The veteran contends that his hepatitis C, generalized 
stiffness in the joints of his ankles, knees, elbows, wrists, 
and shoulders and his left shoulder disability were caused by 
his military service.  

Hepatitis C

The veteran contends that his hepatitis C was most likely 
contracted by air guns used to inject vaccines.  In a July 
2003 letter, the veteran stated that the injection devices 
used to inoculate were not sterilized between users and were 
often dripping blood from the other men receiving injections.  
The veteran testified in May 2004 that he never used any type 
of IV drugs or shared straws, but that he was exposed to 
other shipmate's blood when they injured themselves.  

The Board has thoroughly reviewed the record and has 
determined that service connection for hepatitis C is not 
warranted. The competent medical evidence of record shows 
that the veteran was first diagnosed in June 2000.  During a 
January 2001 VA outpatient visit, it is reported that the 
veteran stated that he has snorted cocaine in the 1970s and 
shared a straw. 

The service medical records are completely devoid of any 
complaints of, findings of, or treatment for hepatitis during 
service.   

A VA examination was conducted in December 2002.  The 
examiner noted that the veteran admitted to a past history of 
drug abuse while in the service, utilizing marijuana and 
cocaine but denied intravenous drug use or promiscuous 
unprotected sex.  A physical examination was performed and 
the veteran was diagnosed with hepatitis C.  The examiner 
opined that the veteran's hepatitis C was more likely than 
not caused by a history of drug abuse, as there is no 
evidence that hepatitis C could be transmitted through an 
air-tool inoculation.   

As the December 2002 VA examiner found no causal relationship 
between the veteran's hepatitis C and his military service 
and there is no competent medical evidence to the contrary, 
the Board concludes that the weight of the evidence in this 
case is against the veteran's claim.  Accordingly, service 
connection for hepatitis C is not established.  38 C.F.R. § 
3.303.

Generalized Joint Stiffness

The competent medical evidence of record shows that the 
veteran is not entitled to service connection for generalized 
joint stiffness.  The veteran's service medical records are 
absent any complaints of, findings of, or treatment for 
generalized joint stiffness.  Furthermore, there is no 
competent evidence which shows that the veteran had arthritis 
that was manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. § 3.307, 3.309.  

There is no competent medical evidence of record linking 
generalized joint stiffness to the veteran's military 
service.  Thus, the requirements for the establishment of 
service connection for a disability have not been met. 
Accordingly, service connection for generalized joint 
stiffness is not established.  38 C.F.R. § 3.303.  

Left Shoulder Disability

The veteran testified in May 2004 that he injured his left 
shoulder climbing through bilges while repairing and cleaning 
boats.  

The Board has thoroughly reviewed the record and has 
determined that service connection for a left shoulder 
disability is not warranted.  The competent medical evidence 
of record shows that the first documented complaints of left 
shoulder pain are in 1980.  In a May 1980 medical report, the 
veteran's treating physician stated that the findings of a 
physical examination lead him to believe that the veteran was 
suffering from a mild thoracic outlet syndrome.  The record 
indicates that the veteran was involved in a motor vehicle 
accident in March 1979 in which he suffered a complete 
separation of his AC joint, another motor vehicle accident in 
April 1979 in which he injured his neck as well as his lower 
back and was hospitalized for a conservative course of bed 
rest and pelvic traction and cervical traction, and a third 
accident in March 1980 in which he sustained a laceration of 
his lip and aggravation to his lower back problems.  A March 
2001 letter from Dr. HSM to an adjudicator for the disability 
determination unit indicated that the veteran suffered from 
AC separation of his left shoulder in 1993 and that he had 
moderate difficulty with overhead activity.  The foregoing 
private medical records indicate the veteran currently 
suffers from a left shoulder disability.  

The service medical records, however, are completely devoid 
of any complaints of, findings of, or treatment for a left 
shoulder problem during service.  By the veteran's own 
admission, he was not treated for a left shoulder injury in 
service and was not being currently treated for a left 
shoulder injury.  There is similarly no competent medical 
evidence of record that links the veteran's left shoulder 
disability to an incident of service.  Accordingly, service 
connection for generalized joint stiffness is not 
established.  38 C.F.R. § 3.303.

For the reasons and bases provided above, the Board concludes 
that service connection for hepatitis C, generalized joint 
stiffness, and a left shoulder disability must be denied on 
the basis of the current evidence of record.  The Board 
acknowledges the veteran's contentions that his hepatitis C, 
generalized joint stiffness, and left shoulder disorder are 
related to his military service, but he does not possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
requirements for the establishment of service connection for 
these disabilities have not been met.  38 C.F.R. § 3.303.  As 
the preponderance of the evidence is against the veteran's 
claims, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.      


ORDER

1.  Entitlement to service connection for hepatitis C is 
denied.

2.  Entitlement to service connection for general joint 
stiffness is denied.

3.  Entitlement to service connection for a left shoulder 
disability is denied.


REMAND

The veteran contends that he was exposed to noise from a two-
inch sandblaster that he used to sandblast the outside and 
the decks of the boats and that this exposure caused his 
hearing loss.  The veteran's service medical records indicate 
that the veteran was treated for back pain in November 1971.  
In addition, the record indicates that the veteran has been 
diagnosed with several back disorders and underwent an 
anterior lumbar interbody fusion of the L4-5 in November 
1987.   

The veteran contends that his right foot and right toe were 
injured when an individual playing with a knife threw it at 
him and it stuck in his big toe.  The Report of Medical 
Examination for discharge noted abnormal identifying body 
marks, scars, tattoos and listed "LS 12 [inch] R foot".    

It is the Board's opinion that a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran's hearing loss, low back disability, or 
residuals of a right toe injury are related to his military 
service.  38 C.F.R. § 3.159(c)(4).   

Accordingly, this case is REMANDED for the following actions:

1.  Development contemplated by the VCAA 
should be undertaken including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information and any evidence not 
previously provided to VA which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence.  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present low back 
disability, residuals of a right toe 
injury, and hearing loss.  The claims 
file must be made available to and 
reviewed by the examiners in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiners should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current low back 
disability, residuals of a right foot/toe 
injury, and hearing loss are related to 
the veteran's active duty service.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



